Citation Nr: 0331244	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  00-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for a left ankle 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1979 and from September 1985 to September 1986.

In November 1999, the RO granted service connection and 
noncompensable rating for a left tibia disability (described 
as healed fracture of the middle third of the left tibia), 
and the veteran appealed for a higher rating.  In that 
decision, the RO also denied service connection for a left 
knee disability, and he also appealed that determination.  
In May 2001, the Board of Veterans' Appeals (Board) remanded 
the matter for further development.  In March 2003, the RO 
recharacterized the left tibia disability as a left ankle 
disability (residuals of multiple sprains of the left ankle 
with possible avulsion fracture of the tip of the medial 
malleolus).  The issues now before the Board are entitlement 
to a compensable rating for a left ankle disability, and 
entitlement to service connection for a left knee 
disability.  

In October 2002, the RO denied claims for service connection 
for left hip, right hip, right knee, and low back 
disabilities secondary to the service-connected left ankle 
disability, and denied an application to reopen a claim for 
service connection for a right ankle disability secondary to 
the service-connected left ankle disability.  The veteran 
disagreed with that decision, and the RO issued him a 
statement of the case in March 2003.  However, these issues 
are not before the Board at this time as the veteran has not 
perfected his appeal by filing a substantive appeal.  


FINDINGS OF FACT

1.  The veteran's left ankle disability is not manifested by 
moderate limitation of motion; motion has generally been 
normal.

2.  A left knee disorder was caused by a service-connected 
left ankle disability.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left ankle 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5271 
(2003).

2.  A left knee disorder is proximately due to or the result 
of a service-connected left ankle disability.  38 C.F.R. § 
3.310 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Marine Corps from 
October 1976 to September 1979 and from September 1985 to 
September 1986.

Service medical records show that in March 1977 the veteran 
suffered trauma to the left ankle while playing baseball.  
The impression was possible fracture of the left ankle 
versus a sprain.  Subsequent X-ray was negative for 
fracture, and the impression was a sprain.  Later that 
month, the impression was ligament sprain.  In May 1978, he 
continued to be treated for left leg pain.  It was noted 
that the veteran had allegedly broken his left ankle in 
February 1978 and had been treated with a cast for three 
weeks; however, it was also noted that there was no health 
record verification of this injury and the veteran had not 
been screened prior to the current appointment.  The veteran 
had apparently removed the cast by himself and was not 
reexamined by a doctor.  Thereafter, he had gradually 
increased his activity and could run and play basketball 
with mild ankle pain on dorsiflexion.  On physical 
examination, he now had mild swelling and tenderness to 
palpation; range of motion was full with some pain.  X-ray 
showed no evidence of an old fracture.  The examining doctor 
stated that the injury sounded more in keeping with a sprain 
to the ankle rather than a fracture.  

He was treated for complaints of sprained ankles with recent 
onset of left foot pain after physical training in September 
1978.  It was noted that he had had a broken ankle and had 
been in a cast for six to seven weeks.  He had edema on both 
sides of the left ankle and poor range of motion, and the 
impression were muscle strain and a left ankle sprain.  On 
reevaluation of the left ankle in October 1978, it was noted 
that he had a history of a broken ankle in February.  The 
veteran also reported having been told that the bones 
probably had not healed together properly.  X-rays 
reportedly showed an old fracture of the tip of the tibia.  
However, on follow-up X-ray examination, it was clarified 
that there was no evidence of fracture; the impressions were 
old ankle sprain and synovitis.  The following month he was 
issued crutches for his non-weight-bearing left leg.  He 
also was given a short leg walking cast, which apparently 
provided no relief, according to November 1978 records.  His 
separation examination from September 1979 indicated that 
his feet and lower extremities were normal; there only was a 
one-inch scar on the left thigh.  

On reenlistment examination in January 1985, his feet and 
lower extremities were normal; the examiner found only a 
scar on the left thigh.  On January and September 1985 
reenlistment medical history reports, he reported having had 
broken bones; on the latter, he described having had a 
broken foot in 1978 with no problems.  On September 1985 
reenlistment examination, his feet and lower extremities 
were normal.  At separation from the latter period of active 
service, he failed to report for a final physical 
examination.     

On VA hospitalizations for alcohol dependence in January 
through March 1997, his only surgical history noted was 
repair of a left finger amputation in 1991.  On the second 
of the two hospitalizations, he also was evaluated for left 
knee problems of two to three year history; he was issued a 
knee brace and was prescribed medication for left knee pain.

The veteran underwent left knee surgery in September 1997, 
including a partial lateral meniscectomy and the drilling of 
chondromalacia of the lateral femoral condyle, due to 
diagnoses of degenerative joint disease and degenerative 
lateral meniscus tear.  It was noted that he had severe 
medial compartment degenerative joint disease secondary to 
change in alignment from previous distal tibia fracture.  
Arthroscopy identified grade IV chondromalacia, thus 
contraindicating high tibial osteotomy, requiring drilling 
of the left femoral condyle.  After the drilling failed to 
relieve symptoms, the veteran underwent a left high tibial 
osteotomy with osteotomy of the fibula in February 1998.  A 
March 1998 VA X-ray revealed fibular abnormalities, with an 
osteotomy involving the proximal tibial metaphysic region.  
A June 1998 VA X-ray again showed orthopedic plate and 
screws traversing the proximal tibial plateau that was due 
to an old injury.  

The veteran testified at an RO hearing in June 1999 that he 
broke his leg just above the ankle while on a 72-hour pass 
in March 1978 during service, requiring casting. He also 
submitted a picture from service showing him in a cast over 
the left leg.  He also reported breaking his left leg again 
while stationed overseas, resulting in additional casting. 

The veteran was examined by the VA in July 1999.  The 
examining doctor reported that the veteran had fractured the 
left tibia in 1978 and had refractured it one year later.  
The veteran had full range of motion in the left ankle.  X-
rays showed left knee abnormalities along with a recently 
healed osteotomy of the left fibula and the suggestion of an 
old healed fracture in the proximal portion of the middle 
third of the tibia.  X-rays also showed an old fracture of 
the proximal fibular shaft and lucency in that area, 
suggesting nonunion or pseudoarthrosis; orthopedic hardware 
projected at the proximal tibia, and there were arthritic 
changes at the left knee.  The impressions were healed 
fracture of the left tibia; status post high tibial 
osteotomy with fibular osteotomy; and severe osteoarthritis 
of the medial compartment of the left knee.  The doctor 
commented that the X-rays, which suggested that the veteran 
had fractured the middle third of his left tibia, confirmed 
the veteran's history; however, the fracture had healed in 
good position and alignment, and the fracture of the tibia 
did not cause the severe osteoarthritis of the left knee.  
The doctor stated that the veteran may or may not have had a 
concomitant injury of the left knee in 1978 that was not 
diagnosed but that ultimately caused the osteoarthritis.  

On VA hospitalization in September 1999 for alcohol 
dependence and bipolar disorder, the veteran also complained 
of chronic left leg and left hip pain.

The VA doctor who had examined the veteran in July 1999 
wrote in February 2000 that he had reviewed his earlier 
examination.  He stated that the veteran's fractured tibia 
healed in anatomic position and alignment.  He further 
stated that this would not cause osteoarthritis later in the 
knee.  He reaffirmed his earlier findings. 

The veteran was treated in September 2000 for a fall that 
bruised his left knee.  

In a November 2001 note, the chief of the orthopedic section 
at a VA Medical Center described a fracture of the hip and 
tibia while in service with subsequent development of 
degenerative arthritis in the left knee, with resulting 
surgery and the need for additional surgery.  The doctor 
stated that all of this had occurred in service.  He 
diagnosed left knee degenerative arthritis secondary to old 
healed position of the tibia secondary to service-connected 
injury.  

The veteran underwent a VA joints examination in April 2002.  
The examining doctor noted in-service injuries to the left 
ankle, but his review of the records revealed no evidence to 
confirm the presence of a fracture of the left ankle, he 
noted that each time a fracture was mentioned, there was a 
later note refuting it.  Examination revealed no deformity 
or angulation in the left tibia.  There was a small scar 
over the lateral aspect of the leg over the fibula from the 
previous osteotomy.  His left ankle demonstrated 20 degrees 
of dorsiflexion, 45 degrees of plantar flexion, 30 degrees 
of inversion, and 20 degrees of eversion in the hind foot, 
with no swelling or effusion.  He did not have talar tilt 
with varus/valgus stress.  The anterior drawer test was 
negative.  He did not have corns or calluses on the soles of 
his feet.  The doctor found no objective evidence of 
weakness, incoordination, extreme fatigability, or loss of 
motion due to the abnormal physical findings; he was unable 
to estimate the range of motion or functional capacity 
during a flare-up.  X-rays of the left tibia showed no 
evidence of a fracture or deformity in the tibia, except in 
the area of the osteotomy; the ankle was well demonstrated 
and there was no loss of auricular cartilage.  The doctor 
found an ossicle adjacent to the tip of the medial malleolus 
that could have been interpreted as an avulsion fracture; he 
also noted small osteophytes on the anterior margin of the 
tibia and the superior aspect of the neck of the talus, 
which were indicative of a previous ankle sprain.  The 
diagnoses were severe osteoarthritis of the left knee; 
status post high tibial osteotomy and fibular osteotomy, 
left; history of multiple sprains, left ankle, without 
residual instability or arthritic change.  The doctor 
commented that the medical records were confusing.  He 
believed that the veteran may have had an avulsion fracture 
of the tip of the medial malleolus which is treated like a 
sprain and that heals like a sprain; however, there were no 
significant tibial fractures in service.  The doctor also 
stated that he would not attribute osteoarthritis to the 
ankle injuries from service.  

After complaints of left knee pain, the veteran underwent 
removal of retained hardware in the left knee (left proximal 
blade removal for high tibial osteotomy) in April 2002.  He 
underwent a left total knee arthroplasty in June 2002 for 
progressive degenerative joint disease.  But in the months 
afterward, left knee symptoms worsened.  On X-ray of the 
left knee in August 2002, which also included the mid-
fibula, there was deformity of the fibula, which had been 
described on previous reports as an old fracture.  
Additional surgery was indicated on treatment of the left 
knee in early 2003.  

Additional VA medical records from 2002 into 2003 reflect 
treatment for various other orthopedic problems, including 
the left hip, and for alcohol dependence and bipolar 
affective disorder.  

In July 2003, the veteran submitted lay statements from his 
brother, his father, and a friend; the brother indicated 
that he had personal knowledge of the veteran's left leg 
injuries (broken left leg) in service, and the others 
described the current severity of the left leg problems.

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, the supplemental statement of the 
case, and the Board's remand, the RO has informed the 
veteran of the evidence necessary to substantiate his 
claims.  He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent records 
and medical examinations have been obtained.  The notice and 
duty to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

1.  Evaluation of left ankle disability

The veteran contends that a compensable rating is warranted 
for his service-connected left ankle disability.  He argues 
that the VA has mischaractered the nature of his left ankle 
disability; he contends that he suffered a fractured left 
ankle in service and not just a sprain.  However, whether 
the left ankle was sprained or fractured, residuals are 
still rated based on limitation of motion.

This also is an initial rating case, on the initial grant of 
service connection, and thus different percentage ratings 
for the disability may be assigned for different periods of 
time since the effective date of service connection based on 
the facts found (i.e., "staged ratings").  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity, and separate diagnostic codes identify 
the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 
4. 

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  When the requirements for a compensable evaluation 
are not met, a 0 percent evaluation shall be assigned.  
38 C.F.R. § 4.31.  Average normal range of motion of the 
ankle is from 20 degrees of dorsiflexion to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

The most recent VA examination of the left ankle, from April 
2002, showed essentially normal ankle motion (20 degrees of 
dorsiflexion and 45 degrees of plantar flexion), and the 
examining doctor could identify no objective evidence of 
weakness, extreme fatigability, or loss of motion due to any 
abnormal physical findings for the ankle.  There is no 
current evidence of limitation of motion of the left ankle, 
let alone to a moderate degree as required for a compensable 
rating.  Earlier examination results of full left ankle 
motion (from July 1999) also support the conclusion that the 
veteran does not have moderate limitation of left ankle 
motion.  There is no evidence of moderate limitation of 
motion of the left ankle due to pain, weakness, 
fatigability, or incoordination, as required for a 
compensable rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The preponderance of the evidence is against the claim for a 
compensable rating for the left ankle disability at any time 
since the effective date of service connection.  Fenderson, 
supra.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Service connection for a left knee disability 

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection will be rebuttably presumed for certain chronic 
diseases, such as arthritis, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The service medical records show that the veteran suffered 
injury to the left ankle in service.  However, the service 
records do not show a left knee problem.  The veteran was 
released from his last period of active duty in 1986.  The 
first mention of left knee problems was during 
hospitalization in early 1997 for unrelated matters; at that 
time, the veteran stated that he had had left knee pain for 
the last two to three years, that is, many years after 
service.  On VA examination in July 1999, a VA doctor 
commented that the veteran may or may not have had a left 
knee injury at the same time as he had a left ankle injury, 
that such was undiagnosed, and that such ultimately caused 
the current left knee osteoarthritis.  However, by the very 
words of that doctor, that conclusion was entirely 
speculative, and he did not refer to any evidence in the 
record to support that conclusion.  In fact, the service 
medical records show no left knee injury.  The Board finds 
that direct service connection for a left knee disability is 
not warranted.

The Board now considers whether secondary service connection 
is warranted for a left knee disability, as being due to the 
service-connected left ankle disability.

Secondary service connection may be granted for a disability 
that is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes cases where an established 
service-connected disorder results in an additional 
increment of disability of another condition.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Some VA doctors have stated that the veteran's left knee 
condition was not caused by the left ankle disorder.  
However, there is also a September 1997 orthopedic note 
stating that the veteran has suffered left knee degenerative 
joint disease secondary to change in alignment from a 
previous tibial fracture.  And in November 2001 a VA doctor 
attributed left knee arthritis to the old healed position of 
the tibia secondary to service-connected injury.  The Board 
finds the evidence about evenly divided on the question of 
whether the veteran's service-connected left ankle condition 
led to his left knee disorder, and under such cirumstances 
he is given the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).  The Board concludes that a left knee disorder is 
proximately due to or the result of the service-connected 
left ankle disability, and thus secondary service connection 
for a left knee disability is warranted.  38 C.F.R. § 3.310.


ORDER

A compensable rating for a left ankle disability is denied.

Service connection for a left knee disability is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



